Citation Nr: 0211209	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-14 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1962 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board previously issued a decision on this matter in May 
2001, in which it found no new and material evidence to 
reopen the claim for a back disability.  The veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  Pursuant to a joint motion by the parties, 
in a November 2001 Order, the Court vacated the Board 
decision and remanded the matter to the Board for 
consideration of matters raised in the joint motion.  By 
letter dated in February 2002, the Board advised the veteran 
and his representative that he had additional time in which 
to supplemental the record on appeal to the Board.  In May 
2002, the veteran submitted a statement from a private 
doctor, which has been associated with the claims folder.  
The representative's June 2002 Written Brief Presentation has 
also been associated with the claims folder.  The case is 
again before the Board for appellate review.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for a back disability in 
a July 1985 rating decision.  The veteran did not initiate an 
appeal upon notice of the denial.  

3.  Evidence received since the July 1985 rating decision is 
new, bears directly and substantially on the matter at issue, 
and is so significant that it must be considered with all the 
evidence of record in order to fairly adjudicate the claim.  



CONCLUSIONS OF LAW

1.  The July 1985 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2001).

2.  New and material evidence has been received since the 
July 1985 rating decision to reopen the claim for service 
connection for a back disability.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the statutory and regulatory provisions.  That is, by 
way of the March 2000 rating decision and June 2000 statement 
of the case, the RO provided the veteran and his 
representative with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate his 
claim.  In addition, in a March 2000 letter, the RO explained 
in greater detail the requirements for a successful claim and 
stated that it would obtain records from any VA medical 
facility where he received treatment if he identified the 
facility and the approximate dates.  The RO also explained 
the respective duties concerning the submission of private 
records.  The veteran's March 2000 response to that letter 
indicates his understanding of the RO's notice.    

With respect to the duty to assist, the Board finds that all 
there is sufficient evidence to dispose of the issue 
currently on appeal.  However, as discussed below, the Board 
finds that additional development of evidence is warranted 
before proceeding to the merits of the claim.    

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran filed his claim in March 2000, the amended 
regulations are not for application.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).


New and Material Evidence to Reopen

The veteran submitted his initial claim for service 
connection for a back disability in November 1984.  The RO 
denied that claim in a July 1985 rating decision.  The RO 
provided the veteran with notice of the denial but he did not 
initiate an appeal.  Therefore, the RO's decision of July 
1985 is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2001).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

Evidence of record at the time of the July 1985 rating 
decision consists of service medical records, private 
physician statements, statements from the veteran and R.H., 
and the report of the May 1985 VA examination.  The RO denied 
service connection for a back disability because it found no 
evidence of chronic back disorder in service or current back 
disability related to service.  

The Board finds that there is new and material evidence to 
reopen the veteran's claim.  Evidence received since the July 
1985 rating decision consists of copies of service medical 
records, a copy of the May 1985 VA examination report, and a 
May 2002 statement from Dr. H. Gutiérrez.  Although the 
service medical records and copy of the VA examination report 
are duplicates of evidence of record at the time of the July 
1985 rating decision, the statement from Dr. Gutiérrez is 
new.  Moreover, the statement offers the doctor's medical 
opinion that the veteran has essentially had chronic back 
problems since his described incident in service.  Such an 
opinion bears directly and substantially on the matter at 
issue and is so significant that it must be considered with 
the entire record to ensure proper adjudication of the 
veteran's claim.  Therefore, there is new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a).  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.  

However, as stated above, before proceeding to adjudicate the 
claim on its merits, the Board finds that additional 
development of evidence is required.  The Board will 
undertake such development on the issue of service connection 
for a back disability pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. at 3,105 (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing the issue.


ORDER

As new and material evidence has been received, the claim for 
service connection for a back disability is reopened.  To 
that extent, the appeal is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

